Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2010-006
Release Date: 12/17/2010
CC:ITA:B04:JPBaumgarten
POSTN-136795-10
UILC:

61.00-00, 61.13-02, 861.05-00, 1441.00-00

date:

December 08, 2010

to:

Cheryl A. McInroy
Associate Area Counsel (CC:LM:F:MAN:1)

from:

Andrew J. Keyso
Deputy Associate Chief Counsel
(Income Tax & Accounting)

subject:

Depositary Receipts Programs
This memorandum responds to your August 26, 2010, request for Generic Legal
Advice.
ISSUES
1. Are payments by a domestic depositary institution to a foreign corporation for
expenses the corporation incurs to institute a sponsored American Depositary Receipts
program includible in the gross income of the corporation?
2. Are the payments to the foreign corporation subject to withholding under §1442 of
the Internal Revenue Code?1
CONCLUSIONS
1. Payments by a domestic depositary institution to a foreign corporation for expenses
the corporation incurs to institute a sponsored American Depositary Receipts program
are includible in the gross income of the corporation.

1

Unless otherwise indicated, all reference to sections of the Code are to sections of the Internal Revenue
Code of 1986, as amended.

POSTN-136795-10

2

2. The payments to the foreign corporation are subject to withholding under §1442 of
the Code.
FACTS
Description of American Depositary Receipt Programs
Corporations (Issuers) use Depositary Receipts (DR) programs to make their stock
more accessible to investors in foreign markets. DR programs that make stock of
foreign Issuers available in domestic markets are known as “American Depositary
Receipt” (ADR) programs.
In an ADR program, an Issuer’s stock is placed with, and maintained and controlled by,
a Depositary Institution (DI), which is a domestic financial institution. The DI then offers
interests in the Issuer’s stock in the form of ADRs to investors in domestic markets.
ADRs are priced in U.S. dollars, and the DI makes dividend equivalent payments in U.S.
dollars to the investors based on dividends paid in foreign currency by the Issuer to the
DI. U.S. investors can also trade ADRs like shares of domestic companies on U.S.
exchanges and over-the-counter (OTC) markets. The ADRs help to meet the needs of
American investors that want to invest easily in foreign companies, without the
inconveniences of cross-border or cross-currency transactions.
An ADR program may exist in two forms: sponsored and unsponsored. In an
unsponsored ADR program, the Issuer does not agree to use an exclusive DI; any DI
can acquire the Issuers’ stock and offer ADRs to U.S. investors. In a sponsored ADR
program, the Issuer registers with the Securities and Exchange Commission (SEC) and
chooses an exclusive DI. This memorandum pertains solely to payments to Issuers in
sponsored programs.
Holders of sponsored ADRs (investors) have all the rights of most stockholders,
including the right to receive reports, vote their shares, and receive dividends. If an
investor relinquishes its ADR, the ADR is deemed “cancelled.” The cancelled ADR is
returned to the DI, which then either returns the stock to the Issuer or sells it to another
investor.
A DI receives compensation from multiple sources. Investors are charged for various
services in administering the ADR program, including issuance fees charged for issuing
the ADR, dividend fees, fees passed on from corporate actions, and cancellation fees.
A DI also incurs its own expenses with third parties for issuing the ADRs, including
listing and SEC fees, legal and accounting fees, marketing fees, and proxy and
reporting fees. These fees are generally passed on to the investors in the form of
investor fees.
Payment Arrangements

POSTN-136795-10

3

The Issuer incurs expenses to institute an ADR program. As an inducement to grant
an exclusive arrangement for a sponsored ADR program, it is common for a DI to offer
to pay a portion of the expenses the Issuer will incur in setting up the program. The
terms of this arrangement are set forth in a contract between the DI and the Issuer. The
contract also describes the ADR program, the role of the DI, and the fees that the DI will
charge the investors.
The expenses of the Issuer typically paid by the DI under these arrangements include
legal fees, accounting fees, SEC registration costs, marketing expenses, expenses for
participating in investor conventions, costs for acquiring and maintaining electronic
communications systems, exchange and listing fees, filing fees, underwriting fees,
mailing and printing costs in connection with sending out financial reports, annual
reports, proxy mailings, and other administrative costs.2
Normally, the Issuer must seek payments from the DI within a specified time. Payments
are usually made after the Issuer presents acceptable documentation substantiating
payment by the Issuer of ADR program-related fees or expenses. If the Issuer does not
incur or does not timely submit its proof of expenditures, the Issuer will not receive any
payments from the DI. The DI may make payments on behalf of the Issuer to third party
vendors (usually to exchanges, law firms, investment banks and investor relations
firms), or it may make payments directly to the Issuer.
The expenses of the Issuer that the DI agrees to pay are typically subject to a cap,
either a fixed dollar amount or an amount calculated by reference to the size of the ADR
program. Also, the expenses must be of the kind that the Issuer would not have
incurred but for the DR program. The Issuer’s operating costs, such as salary or
overhead expenses, are not paid by the DI.
APPLICABLE LAW and ANALYSIS
ISSUE 1: Includibility of ADR Program Payments in Gross Income
Section 61 of the Code generally provides that gross income means all income from
whatever source derived, including income from discharge of indebtedness. The term
“income” is broadly defined as “instances of undeniable accessions to wealth, clearly
realized, and over which the taxpayers have complete dominion.” Commissioner v.
Glenshaw Glass Co., 348 U.S.426, 431 (1955).

2

A DI normally charges fees to the Issuer for setting up and administering of ADR program. In some
instances, the DI will waive some of its fees for setting up the DR program as an inducement for an
exclusive (sponsored) arrangement. However, the tax treatment of these waivers is not at issue in this
memorandum.

POSTN-136795-10

4

It is well established that the payment of the expenses of a taxpayer by another
is includible in the taxpayer’s gross income. See, e.g., Old Colony Trust v.
Commissioner, 279 U.S. 716 (1929) (payment of employee’s income taxes by
the employer made in consideration of employee’s services constituted additional
taxable income of employee); Silverman v. Commissioner, 253 F.2d 849 (8th Cir.
1958) (payments to an employee for wife’s travel expenses on business trip to
Europe includible in gross income of employee). Moreover, the payments are
includible in the taxpayer’s gross income regardless of whether they are made
directly to the taxpayer or to a third party on the taxpayer’s behalf. See Old
Colony at 729, which held it “immaterial that the taxes were paid over directly to
the government. The discharge by a third person of an obligation [of the
taxpayer] is equivalent to receipt by the [taxpayer].” See also Vasquez v.
Commissioner, T.C.M. 1997-78 (repayment of student loans by employer
includable in student’s gross income).
In contrast to situations in which a taxpayer has gross income when someone
pays its expenses, a taxpayer does not have gross income when it pays the
expenses of another person and receives a reimbursement of its payments.
Expenditures of this nature are analogous to loans in which the taxpayer is the
lender and the party for whom the expense is paid (and who reimburses the
taxpayer for paying the expense) is a borrower. In these situations, the
payments are not taxable events any more than a loan, or the corresponding
repayment of the principal of a loan, are taxable events. These payments are not
accessions to the wealth of the taxpayer and thus not includible in the taxpayer’s
gross income. See, e.g., Rev. Rul. 67-407, 1967-2 C.B. 59 (payments of
expenses incurred by taxpayers for living expenses while facilitating the
reimbursing party’s research project held not includible in the taxpayers’ income
because taxpayers were required to incur the expenses as part of the research
project and would not have otherwise incurred the expenses); Rev. Rul. 77-280,
1977-2 C.B. 14, modified as to unrelated issues by Rev. Rul. 84-61, 1984-1 C.B.
39 (payments to foster parents by child-placement agency not includible except
to the extent that the payments exceed the expenses incurred by the foster
parents in supporting the child); and Rev. Rul. 57-60, 1957-1 C.B. 25, clarified by
Rev. Rul. 60-280, 1960-2 C.B. 12 (payments to parents by a school board for
transporting children to school where no school bus is available is not includible
in gross income of parents because the school board is obligated to provide
transportation to school).
In addition, when a person pays the expenses of another primarily to advance
the business interest of the person making the payments, the payments are not
includible in the gross income of the recipient, notwithstanding any incidental or
indirect economic benefit to the recipient. See, e.g., United States v. Gotcher,
401 F.2d 118 (5th Cir. 1968) (expenses paid for auto dealer by European
manufacturer for trip to Germany to tour facilities as required by manufacturer
held not includible in auto dealer’s gross income because the costs for the

POSTN-136795-10

5

taxpayer-dealer’s trip were incurred primarily for the payor-manufacturer’s
benefit.) See also Rev. Rul. 63-77, 1963-1 C.B. 177 (reimbursement to individual
of costs incurred to attend interview by prospective employer not includable in
gross income because the costs are those of the prospective employer); and
Rev. Rul. 80-348, 1980-2 C.B. 31 (payments to elected delegates by an
international labor union for travel expenses to attend its annual convention held
not includible in delegates’ gross income). In all three instances, the
expenditures were primarily for the benefit of the payor. In Gotcher, the
expenditures were made to ensure that the dealer was well-informed with
firsthand knowledge of the nature, extent and soundness of the manufacturer’s
product, processes, industrial base and organization. Similarly, in the revenue
rulings, the needs of the payor, not the payee, motivated the expenditures (as in
Rev. Rul. 63-77, where the expenditures allowed greater access to the best
available job candidates, while in Rev. Rul. 80-348, the expenditures were
presumably due to the labor union’s need for its delegates to attend the labor
convention).
In the present case, however, the expenses paid by the DI are those of the
Issuer, as indicated by at least four factors: (1) the payments are for expenses
any issuer would expect to incur to sell its stock in the United States; (2) the DI
does not have a pre-existing obligation to incur these, the source of its obligation
being solely by virtue of its agreement with the issuer; (3) the Issuer has
discretion over which accounting firm, law firm, vendor, etc., to use in instituting
its DR program when it incurs the expenses; and (4) the DI does not pay all of
the expenses necessary to set up the ADR program, but only up to an agreed or
capped amount, leaving the balance payable by the Issuer. Moreover, the DI
has not paid any direct consideration for the exclusive right to serve as the
depositary for the Issuer’s ADR program, thus suggesting that the DI’s payments
of the Issuer’s expenses are intended to compensate the Issuer for its agreement
to deal exclusively with the DI. Finally, the DI’s payments to, or on behalf of, the
Issuer are primarily and directly for the Issuer’s benefit in instituting the ADR
program. They are not primarily for the DI’s benefit. Thus, the present case is
distinguishable from the cases in which the payments at issue are
reimbursements of expenses incurred for the primary benefit of the reimbursing
party. Consequently, the payments by the DI to the Issuer, or to third parties on
behalf of the Issuer, of the Issuer’s expenses incurred to institute an ADR
program are gross income to the Issuer.
Of some relevance to the issue of whether a taxpayer has gross income for a
payment of its expenses are the cases dealing with whether reimbursed
expenses are deductible by the payor of the expenses. For the same reasons
that a taxpayer does not have gross income when it pays the expenses of
another person and receives a reimbursement of its payments, the taxpayer
should not be allowed a deduction for the payment of another’s expenses if the
other person has agreed to reimburse the taxpayer for its payments. Thus, in

POSTN-136795-10

6

Canello v. Commissioner, 53 T.C. 217 (1969), payments made by an attorney for
his client’s litigation expenses under an agreement that the attorney was to be
reimbursed for the expenses were held to be not deductible by the attorney.
Compare Boccardo v. Commissioner, 56 F.3d 1016 (9th Cir. 1995), in which the
court held that the litigation costs paid under a gross fee contract, with no
provision for client reimbursement from litigation proceeds, were deductible by
the attorney.
In addition, Patchen v. Commissioner, 27 T.C. 592, 600 (1956), rev’d in part on
other issues at 258 F.2d 544 (5th Cir. 1958) and Flower v. Commissioner, 61 T.C.
140 (1973), involve the nondeductibility of reimbursed expenses. In these two
cases the courts stated that, where a taxpayer makes expenditures under an
agreement that he will be reimbursed, the expenditures are in the nature of loans
or advancements and not deductible.
In the present case, some may argue that, under Patchen and Flower, the Issuer
would not be entitled to a deduction for its expenses to the extent it will be
reimbursed by the DI for the expenses and, correspondingly, should not have
gross income when DI pays the Issuer for the expenses. However, as noted
above, the expenses at issue are the Issuer’s expenses, not the DI’s. Therefore,
the Issuer should not be denied a deduction for the expenses merely because
the DI has agreed to pay a portion of them. More importantly, because Patchen
and Flower address only the deductibility of a reimbursed expense, neither is
determinative of the question of whether the payment of the Issuer’s expenses by
the DI is gross income to the Issuer.
Accordingly, payments by the DI to the Issuer (or to third parties on the Issuer’s behalf)
of expenses incurred in instituting ADR programs, as described in the facts, are
includible in the gross income of the Issuer under § 61 of the Code.
ISSUE 2: Applicability of § 1442 Withholding to ADR Program Payments
Section 1441 of the Code requires any person making a payment of U.S. source
fixed or determinable annual or periodical income (FDAP) to a nonresident alien
to withhold from the payment a tax equal to 30 percent, unless such tax rate is
reduced by a provision of the Code or a treaty or the income is effectively
connected with a U.S. trade or business. Section 1442 of the Code provides that
payments to foreign corporations are subject to withholding taxes in the manner
provided under § 1441. FDAP includes all amounts included in gross income
under section 61 other than gains from the sale of property. See § 1.1441-2(b) of
the Income Tax Regulations.
The ADR program payments are an inducement for the Issuer to enter into a
sponsored ADR program with the DI. Specifically, the DI agrees to pay the
Issuer’s ADR program expenses to obtain the exclusive right to be the sole
distributor of ADRs with respect to stock in the Issuer. The payments are strictly

POSTN-136795-10

7

consideration for the guarantee of exclusive distribution rights; DIs do not make
ADR program payments to Issuers in unsponsored programs. In a sponsored
ADR program, the DI obtains, for a period of time, the right to profit from the
distribution of shares in the Issuer in the U.S. market without competition from
other DIs. Inherent in this right is also the right to benefit from the use of the
Issuer’s trade name and reputation in marketing the ADRs. These rights
represent an interest in intangible property. See, e.g., § 197 of the Code
(including within the definition of amortizable intangible property goodwill, any
franchise, trade-mark or trade name, any customer based intangible such as
market share or the value resulting from the future provision of goods or services
pursuant to relationships (contractual or otherwise) in the ordinary course of
business with customers.)
In tax law, a payment made for the right to use an intangible property right is a
royalty. See Jones v. Commissioner, 76 T.C.M. (CCH) 597 (1998). Under
§ 861(a)(4) of the Code, royalties for the privilege of using “patents, copyrights,
secret processes and formulas, good will, trade-marks, trade brands, franchises,
and other like property” in the United States constitute U.S. source income. The
rights obtained from the Issuer under a sponsored ADR program are similar to a
franchise arrangement for the distribution of a product within a given
marketplace. See, e.g., § 1253(b)(1) of the Code (defining a franchise for
purposes of this section as an agreement which gives one of the parties to the
agreement the right to distribute, sell, or provide goods, services or facilities,
within a specified area). Due to the similarity of the DI’s rights under a sponsored
ADR program to the intangible property listed within § 861(a)(4), we conclude
that the payments under the program should fall within “other like property” for
purposes of § 861(a)(4). Thus, because the ADR program payments are made
to obtain the exclusive right to distribute ADRs in the United States, the
payments constitute income from sources within the United States.
Accordingly, the ADR program payments are U.S. source FDAP and are subject
to the 30 percent withholding tax required under § 1442 of the Code, unless the
Issuer is engaged in a trade or business in the United States or that amount is
otherwise reduced by a treaty.
Pursuant to § 6110(k)(3) of the Code, this document may not be used or cited as
precedent. Please call (202) 622-4920 if you have further questions.

